internal_revenue_service number release date index number -------------------------------------- ----------------------------------- ----------------- ----------------------------- department of the treasury washington dc person to contact ------------------ id no ------------ telephone number -------------------- refer reply to cc psi - plr-117309-98 date september re ------------------------------------------------------- legend settlor spouse trust a_trust b ------------------------------ ----------------------- ----------------------------------------- ------------------------------ --------------------------------- ----------------------------------------------------------- ----------------------------- -------------------------------------------------------- ----------------------------- ------------------ date agreement ----------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------------- ------------------------------------------------- dear ------------------ this is in response to your date letter and prior correspondence on behalf of settlor concerning the gift and estate consequences of a split-dollar arrangement the facts as submitted indicate that settlor created two irrevocable trusts on date trust a and trust b under the terms of trust a during the lifetime of settlor and after the death of settlor if survived by spouse the trustee has discretion to distribute trust income and principal to spouse and the descendants of settlor as the trustee considers desirable plr-117309-98 for their support health education and best interests provided however that if a beneficiary including spouse is acting as trustee such beneficiary may only distribute principal to herself or himself for support health or education after the death of settlor spouse is granted a lifetime and testamentary special_power_of_appointment over the assets in trust a_trust a will terminate on the death of the survivor of settlor and spouse upon termination if settlor survives spouse or spouse survives settlor and does not exercise her testamentary_power_of_appointment the principal is to be divided into as many equal shares as there are then living children of settlor and spouse and deceased children of settlor and spouse who have left issue then surviving any share established for a child of settlor and spouse is to be distributed outright and any share established for the issue of a deceased child is to be distributed per stirpes however any share passing to a descendant under age is to continue in trust for such descendant or is to be distributed to a custodian for the benefit of such descendant under the terms of trust a when a contribution is made spouse and in certain circumstances the other trust beneficiaries have a specified right of withdrawal the terms of the trust a expressly preclude settlor from acting as trustee and the settlor has retained no powers or authority over either the trust the trust property or the administration of the trust spouse is the initial trustee of trust a under the terms of trust a settlor is prohibited from serving as trustee and settlor can not remove replace or appoint any successor trustee as indicated above settlor also created trust b on date under the terms of trust b the trustee is to distribute all the trust income to spouse during her life the trustee also has discretion to distribute trust principal to spouse as the trustee considers desirable for spouse’s support health education and best interests provided however that if a beneficiary including spouse is acting as trustee such beneficiary may only distribute principal to herself or himself for support health or education upon the death of spouse the trust will terminate and the trust property will be distributed in a manner similar to that provided for in trust a settlor is prohibited from serving as trustee of trust b and can not remove replace or appoint any successor trustee the trustees of trust a and trust b have purchased a single-life insurance_policy on the life of the settlor and have entered into an agreement agreement to share ownership of the policy under the agreement trust a will pay annually the portion of the required premium equal to the computed term cost of the policy defined as the amount_at_risk the excess of the policy death_benefit over the aggregate value of the policy account multiplied by the lesser_of i the lowest published premium rate charged by the insurer for individual 1-year term life_insurance available to all standard risks or ii the ps rate prescribed by the internal_revenue_service in either case based on the insured’s age for the policy year trust b will pay the balance of the required premium plr-117309-98 under the terms of the agreement on setlor’s death trust b is to receive the portion of the policy death_benefit equal to the value of trust b’s share of the policy account discussed below determined immediately prior to the insured’s death subject_to the insurer’s claim with respect to any outstanding trust b loan trust a is to receive the balance of the death_benefit subject_to the insurer’s claim with respect to any trust a outstanding loan in addition the agreement may be terminated during the lifetime of the insured by mutual agreement of the trustees of trust a and trust b if the agreement is terminated in this manner trust b has the option to require that trust a surrender its interest in the policy and thus to cause trust b to become the sole owner of the policy trust a will receive trust a’s share of the policy account minus trust a’s loan balance if trust b does not exercise this option then trust a has a similar option to become the sole owner of the policy if neither trust a or trust b exercise the option then the policy’s cash_surrender_value is to be divided between trust a and trust b in proportion to each trust’s respective share of the policy account reduced by each trust’s respective share of all policy_loans in general the policy account is the aggregate credit balance in all investment accounts associated with the policy without reduction for outstanding loan balances and any potential surrender charges each trust’s share of the policy account is equal to the sum of certain credits set forth in the agreement less the sum of certain debits set forth in the agreement the credits listed in the agreement include the premiums_paid by the respective trust plus the trust’s share of earnings credited to the policy account the debits listed in the agreement include the trust’s share of all allocated costs charged against the policy account the trust’s share of other costs apportioned against the policy account and any withdrawals made by the respective trust the term allocated costs includes the computed term cost of the policy that is the portion of the premium to be paid_by trust a under certain circumstances both trust a and trust b are each entitled to borrow from the trust’s respective share in the policy account all costs of such loan will be allocated to the policy account share of the trust that borrows the funds these costs are to be apportioned against each trust’s share of the policy account on a monthly basis all policy costs that benefit both trust a and trust b are apportioned between the respective shares of each trust in the policy account under the agreement the trustee of each trust has the right to independently designate the beneficiary of the trust’s respective share of the death_benefits select settlement_options relating to respective proceeds assign its respective interest in the policy and the agreement make withdrawals from its respective interest in the policy and obtain from the insurance_company a loan against its respective interest in the policy the ownership agreement requires the mutual consent of trust a and plr-117309-98 trust b to exercise all other ownership rights under the policy a third party administrator also party to the ownership agreement administers the agreement the following rulings have been requested the allocation of policy costs and benefits between trust a and trust b pursuant to the agreement will not result in any imputed transfers between trust a and trust b that would constitute indirect gifts by the trust beneficiaries for federal gift_tax purposes the insurance proceeds payable to the trust a and trust b will not be includible in the gross_estate of the settlor under sec_2042 ruling_request sec_2501 imposes a tax on the transfer of property by gift by an individual sec_2511 provides that the tax imposed by sec_2501 shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2512 provides that where property is transferred for less than adequate_and_full_consideration in money_or_money's_worth the amount by which the value of the property exceeds the value of the consideration is deemed a gift sec_25_2511-2 of the gift_tax regulations provides that as to any property or part thereof or interest therein of which the donor has so parted with dominion and control as to leave in him no power to change its disposition whether for his own benefit or for the benefit of another the gift is complete but if upon a transfer of property whether in trust or otherwise the donor reserves any power over its disposition the gift may be wholly incomplete or may be partially complete and partially incomplete depending upon all the facts in the particular case accordingly in every case of a transfer of property subject_to a reserved power the terms of the power must be examined and its scope determined revrul_64_328 1964_2_cb_11 considers a split-dollar_life_insurance arrangement in which the employer pays the portion of the premiums equal to the increases in the cash_surrender_value and the employee pays the balance if any of the premiums from the proceeds payable upon the employee's death the employer receives an amount equal to the greater of the cash_surrender_value or at least an amount equal to the funds it has provided with the beneficiary receiving the balance the ruling holds that the employee must include in income annually the annual value of the benefit the employee receives under the arrangement which is an amount equal to the 1-year term cost of the declining life_insurance protection to which the employee is entitled from year to year less the portion if any the employee provides rev_rul plr-117309-98 also provides that the cost of life_insurance protection as shown in the table contained in revrul_55_747 1955_2_cb_228 p s rates may be used to compute the value of the one-year term life_insurance protection provided to the employee the ruling further states that the same income_tax result follows if the transaction is cast in some other form that results in a similar benefit to the employee revrul_66_110 1966_1_cb_12 amplified revrul_64_328 and held that the insurer's published premium rates for one-year term_insurance may be used to measure the value of the current_life_insurance_protection if those rates are available to all standard risks and are lower than the p s rates revrul_67_154 1967_1_cb_11 amplified revrul_66_110 by holding that an insurer's published term rates must be available for initial issue insurance as distinguished from rates for dividend options in order to be substituted for the p s rates set forth in revrul_55_747 in notice_2001_10 2001_1_cb_459 the service revoked revrul_55_747 and provided in table an interim substitute for the p s rates that taxpayers may rely upon pending further guidance taxpayers however may use the p s rates for taxable years ending on or before date part iv b of notice_2001_10 notice_2002_8 2002_1_cb_398 revoked notice_2001_10 part iii of notice_2002_8 provides that pending the consideration of comments and publication of further guidance revrul_55_747 remains revoked as provided in and with the transitional relief described in part iv b of notice_2001_10 notwithstanding such revocation for a split-dollar_life_insurance arrangement entered into before date in which a contractual arrangement between an employer and employee provides that the p s rates will be used to determine the value of current_life_insurance_protection provided to the employee the employee and the employer may continue to use the p s rates set forth in revrul_55_747 to determine the value of current_life_insurance_protection notice_2002_8 part iii provides that in the case of split-dollar_life_insurance arrangements entered into before the effective date of future guidance taxpayers can use the premium rates in table to determine the value of current_life_insurance_protection on a single life that is provided under a split-dollar_life_insurance arrangement notice_2002_8 also provides that taxpayers should make appropriate adjustments to the table rates if the life_insurance protection covers more than one life notice_2002_8 part iii provides that for arrangements entered into before the effective date of future guidance and before date taxpayers may to the extent provided by revrul_66_110 as amplified by revrul_67_154 continue to determine the value of current_life_insurance_protection by using the insurer’s lower plr-117309-98 published premium rates that are available to all standard risks for initial issue one-year term_insurance notice_2002_8 part iv provides generally that for split-dollar_life_insurance arrangements entered into before the date of publication of final regulations in cases where the value of current_life_insurance_protection is treated as an economic benefit provided by a sponsor to a benefit person under a split-dollar_life_insurance arrangement the service will not treat the arrangement as having been terminated and thus will not assert that there has been a transfer of property to the benefited person by reason of termination of the arrangement for so long as the parties to the arrangement continue to treat and report the value of the life_insurance protection as an economic benefit provided to the benefited person final regulations regarding the income employment and gift taxation of split- dollar life_insurance arrangements were promulgated in t d f_r date 2003_2_cb_1055 these regulations apply to any split-dollar_life_insurance arrangement as defined in the regulations entered into after date the regulations also provide that if an arrangement is entered into on or before date and is materially modified after date the arrangement is treated as a new arrangement entered into on the date of the modification sec_1_61-22 of the income_tax regulations revrul_2003_105 2003_2_cb_696 declared as obsolete certain revenue rulings including revrul_66_110 except as provided in part iii of notice and revrul_64_328 however revrul_2003_105 also provides that in the case of any split-dollar_life_insurance arrangement entered into on or before date taxpayers may continue to rely on these revenue rulings to the extent described in notice_2002_8 but only if the arrangement is not materially modified after date the taxation of the split-dollar_life_insurance arrangement between trust a and trust b is not subject_to sec_1_61-22 through g and sec_1_7872-15 because agreement was entered into on or before date and has not been materially modified after that date instead the taxation of the arrangement is determined under prior_law see revrul_2003_105 in the instant case the agreement was executed on date and has not been modified accordingly the rules promulgated in t d do not apply with respect to agreement under agreement as described above we conclude that the payment of the premiums each year by trust a and trust b pursuant to the terms of the agreement does not result in a transfer between trust a and trust b that would result in a gift subject_to gift_tax by the trust beneficiaries under sec_2511 provided that the plr-117309-98 amounts paid_by trust a for the life_insurance_benefit that the trust received under agreement was at least equal to the amount prescribed under revrul_64_328 revrul_66_110 as amplified by revrul_67_154 and notice_2002_8 ruling_request sec_2042 provides that the value of a decedent’s gross_estate shall include the proceeds of all life_insurance policies on the decedent’s life receivable by beneficiaries other than the executor of the decedent’s estate to the extent that the decedent possessed at his death any incidents_of_ownership exercisable either alone or in conjunction with any other person an incident_of_ownership includes a reversionary_interest arising by the express terms of the instrument or by operation of law only if the value of such reversionary_interest exceed sec_5 percent of the value of the policy immediately before the death of the decedent section c of the estate_tax regulations provides that incidents_of_ownership is not limited in its meaning to ownership of a policy in the technical legal sense generally the term has reference to the right of the insured or his estate to the economic benefits of the policy thus it includes power to change the beneficiary to surrender or cancel the policy to assign the policy to revoke an assignment to pledge the policy for a loan or to obtain from the insurer a loan against the surrender_value of the policy in the instant case settlor neither directly or indirectly possesses any incidents_of_ownership in the policy under the terms of the agreement as described above or under the terms of trust a or trust b see revrul_79_129 1979_1_cb_306 accordingly the portion of the proceeds of policy payable to trust a and trust b will not be includible in the gross_estate of settlor except as specifically set forth above we express no opinion concerning the federal tax consequences of the foregoing transactions under any other provisions of the code or regulations specifically we are expressing no opinion regarding any gift_tax consequences if trust b borrows against the cash_surrender_value of policy or the cash_surrender_value is utilized to pay any portion of the premium additionally we express no opinion regarding whether trust b qualifies under sec_2523 of the code or the application of sec_2519 under a power_of_attorney on file with this office we are sending a copy of this letter to settlor plr-117309-98 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely george masnik branch chief branch office of associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes cc
